  Dated: June 5, 2019

  The following is ORDERED:




_____________________________________________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF OKLAHOMA


  IN RE:
                                                           Case No.: BK-19-80428-TRC
  JULIE RHEA TEAGUE                                        Chapter 7
    AKA JULIE RHEA JENKINS

         DEBTOR.



                      ORDER OF ABANDONMENT AND LIFTING STAY

         THIS MATTER comes on before the Court on SPECIALIZED LOAN SERVICING,

  LLC’s, (hereinafter referred to as “Movant”) Motion for Relief from Automatic Stay and

  Abandonment of Property filed herein. Upon consideration of the matter, and being fully advised in

  the premise, THE COURT FINDS as follows:

         That due notice of the Motion for Relief from Automatic Stay and Abandonment of

  Property has been provided in accordance with Bankruptcy Code and Misc. Order 43. The time for

  objections has expired and no objection to the allegations contained in the Motion filed by Movant

    Case 19-80428       Doc 17    Filed 06/05/19 Entered 06/05/19 09:03:53           Desc Main
                                    Document     Page 1 of 2
  has been filed or served on Movant, and no party made an appearance in opposition at the scheduled

  hearing.

         IT IS THEREFORE ORDERED that the Trustee be and hereby is ordered to disclaim and

  abandon the following described subject mortgaged property, to-wit:

         The subject mortgaged property, situated in Muskogee County, Oklahoma, is described as:

         LOTS 14, 15 AND 16 IN BLOCK 3 IN INDIAN DRIVE SUBDIVISION TO
         MUSKOGEE COUNTY, ACCORDING TO THE RECORDED PLAT THEREOF
         a/k/a 2420 E Coburn Circle, Muskogee, OK 74401

         IT IS FURTHER ORDERED that the entry of this Order shall be deemed to constitute the

  disclaimer and abandonment of said mortgaged property by the Trustee.

         IT IS FURTHER ORDERED that the stay imposed under 11 U.S.C. Section 362(a) is

  hereby lifted so as to permit enforcement of liens against the subject property described herein.



  MOVANT TO NOTIFY INTERESTED PARTIES.


  APPROVED FOR ENTRY:




s/ Matthew J. Hudspeth
MATTHEW J. HUDSPETH - #14613
JIM TIMBERLAKE - #14945
Baer Timberlake, P.C.
4200 Perimeter Center, Suite 100
Oklahoma City, OK 73112
Telephone: (405) 842-7722
Fax: (918) 794-2768
mhudspeth@baer-timberlake.com




    Case 19-80428        Doc 17     Filed 06/05/19 Entered 06/05/19 09:03:53              Desc Main
                                      Document     Page 2 of 2
